803 F.2d 1181Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Terry L. WELCHER, Appellant,v.XEROX CORPORATION, Appellee.
No. 85-2105.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 14, 1986.Decided Oct. 23, 1986.

Terry L. Welcher, appellant pro se.
William J. Creech, Jr. and Richard S. Phillips, for appellee.
W.D.Va.
AFFIRMED.
Before RUSSELL, PHILLIPS and SPROUSE, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that Court's order dismissing this case pursuant to Fed.R.Civ.P. 41(b) is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Welcher v. Xerox Corporation, C/A 84-0786-R (W.D.Va. Oct. 15, 1985).


2
AFFIRMED.